Title: To Benjamin Franklin from Lachlin MacLeane, 24 November 1767
From: MacLeane, Lachlin
To: Franklin, Benjamin


Copy of Mr. Macleane’s Note to Dr. Franklin.
Whitehall 24th Novr. 1767
Mr. Macleane presents his Compliments to Dr. Franklin, and sends him a Paragraph of a Letter from Sir Wm. Johnson relative to the Boundary Line behind Pensylvania. Mr. Macleane will do Himself the Pleasure of waiting on the Doctor some Day this Week.
[On the same page:]
  Extract of a Letter from Sir Wm. Johnson to the Earl of Shelburne, dated
Johnson Hall 30th. May, 1767
“I am newly return’d from a Congress with the Six Nations at the German Flats which was partly convened at the Request of the Proprietaries of Pensylvania and Maryland, who were to obtain the Indians Consent to their Running the Division Line between the Governments over the Allegany Mountains, which I have at length effected, and delivered the Indians a Present from these Governments.”
 Endorsed: Whitehall Novbr. 1767 Mr. McCleans Note to Dr. Franklin and his Answer thereto.
